DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 9/30/21, amended claim(s) 21 and 23, canceled claim(s) 22 and 39, and new claim(s) 41-42 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 23-24, 26, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,488,958 to Topel et al. (hereinafter “Topel”) in view of U.S. Patent Application Publication No. 2008/0039740 to Chiu and U.S. Patent No. 6,875,183 to Cervi.
For claim 21, Topel discloses a device for sampling a target tissue within a patient (Abstract), comprising:
a coring component (10) defining a longitudinal lumen (17) terminating in a distal opening (unlabeled, but as can be seen in Fig. 1), the coring component including:
	a distal region (12) formed of a distally extending flexible blade (19), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 1); and
	at least one tissue retention feature (32) configured to (Examiner’s Note: functional language, i.e., capable of) secure a tissue sample within the longitudinal lumen of the coring component (col. 4, lines 22-47);
Topel does not expressly disclose that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a 
However, Chiu teaches a distal region (distal region of 112) formed of distally extending flexible blades (122) (Fig. 3) (para [0023]), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 3); wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component (see 116 and 118 in Fig. 2).
Additionally, Cervi teaches a distal region (distal region shown in Figs. 5D, 5E, and 5G) formed of distally extending flexible blades (where reference numeral 10 points to in Figs. 5D and 5G), each distally extending flexible blade including a distal end positioned around the distal opening of a coring component (distal opening that can be seen in Fig. 5G); wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface (as can be seen in Figs. 5D, 5E, and/or 5G); wherein the distally extending flexible blades are configured to (Examiner’s Note: functional language, i.e., capable of) grasp the tissue sample by moving toward each other when the coring component is penetrating into target tissue along a longitudinal axis of the coring component and sever the tissue sample by grasping the tissue sample and rotating the coring component (Examiner’s Note: Applicant’s specification identifies that element 761 is the structure that performs this function (see para [0084]-[0085] of Applicant’s specification as originally filed), which is shown in Fig. 7A) (Examiner’s Note: Cervi discloses very similar, if not identical, structure as can be seen in Figs. 5D, 5E, and 5G; 
It would have been obvious to a skilled artisan to modify Topel such that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are configured to grasp the tissue sample by moving toward each other when the coring component is penetrating into target tissue along a longitudinal axis of the coring component and sever the tissue sample by grasping the tissue sample and rotating the coring component, in view of the teachings of Chiu and Cervi, because such a modification would be the simple substitution of a one blade structure for a two blade structure that would lead to the predictable result of penetrating/cutting tissue.
For claim 23, Topel, as modified, further discloses wherein the distally extending flexible blades are configured (Examiner’s Note: functional language, i.e., capable of) to penetrate the target tissue such that the tissue sample is received within the longitudinal lumen fo the coring component via the distal opening (as can be seen in Figs. 5D, 5E, and 5G of Cervi) (also see col. 6, line 52 – col. 7, line 27 of Cervi).
For claim 24, Topel, as modified, further discloses wherein the distally extending flexible blades define an approximate lunate cross-section along a lateral axis parallel to the distal opening (as can be seen in Figs. 5D, 5E, and 5G of Cervi) (also see col. 6, line 52 – col. 7, line 27 of Cervi).
For claim 26, Topel, as modified, further discloses wherein at least one of the distally extending flexible blades includes two or more elongate blades configured to (Examiner’s Note: functional 
For claim 41, Topel discloses a device for sampling a target tissue within a patient (Abstract), comprising:
a coring component (10) defining a longitudinal lumen (17) terminating in a distal opening (unlabeled, but as can be seen in Fig. 1), the coring component including:
	a distal region (12) formed of distally extending flexible blade (19), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 1); and
	at least one tissue retention feature (32) configured to (Examiner’s Note: functional language, i.e., capable of) secure a tissue sample within the longitudinal lumen of the coring component (col. 4, lines 22-47);
Topel does not expressly disclose that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are configured, via movement toward each other and rotation of the coring component, to sever the tissue sample from the target tissue during penetration.
However, Chiu teaches a distal region (distal region of 112) formed of distally extending flexible blades (122) (Fig. 3) (para [0023]), each distally extending flexible blade including a distal end positioned 
Additionally, Cervi teaches a distal region (distal region shown in Figs. 5D, 5E, and 5G) formed of distally extending flexible blades (where reference numeral 10 points to in Figs. 5D and 5G), each distally extending flexible blade including a distal end positioned around the distal opening of a coring component (distal opening that can be seen in Fig. 5G); wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface (as can be seen in Figs. 5D, 5E, and/or 5G); wherein the distally extending flexible blades are configured (Examiner’s Note: functional language, i.e., capable of), via movement toward each other and rotation of the coring component, to sever the tissue sample from the target tissue during penetration (Examiner’s Note: Applicant’s specification identifies that element 761 is the structure that performs this function (see para [0084]-[0085] and [0087] of Applicant’s specification as originally filed), which is shown in Fig. 7A) (Examiner’s Note: Cervi discloses very similar, if not identical, structure as can be seen in Figs. 5D, 5E, and 5G; therefore, if Applicant’s structure can perform this function, then Cervi can perform this function as well) (also see col. 6, line 52 – col. 7, line 27).
It would have been obvious to a skilled artisan to modify Topel such that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are 
For claim 42, Topel discloses a device for sampling a target tissue within a patient (Abstract), comprising:
a coring component (10) defining a longitudinal lumen (17) terminating in a distal opening (unlabeled, but as can be seen in Fig. 1), the coring component including:
	a distal region (12) formed of distally extending flexible blade (19), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 1); and
	at least one tissue retention feature (32) configured to (Examiner’s Note: functional language, i.e., capable of) secure a tissue sample within the longitudinal lumen of the coring component (col. 4, lines 22-47);
Topel does not expressly disclose that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are configured to penetrate the target tissue such that a tissue sample is received within the longitudinal lumen of the coring component via the distal opening.

Additionally, Cervi teaches a distal region (distal region shown in Figs. 5D, 5E, and 5G) formed of distally extending flexible blades (where reference numeral 10 points to in Figs. 5D and 5G), each distally extending flexible blade including a distal end positioned around the distal opening of a coring component (distal opening that can be seen in Fig. 5G); wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface (as can be seen in Figs. 5D, 5E, and/or 5G); wherein the distally extending flexible blades are configured (Examiner’s Note: functional language, i.e., capable of) penetrate the target tissue such that a tissue sample is received within the longitudinal lumen of the coring component via the distal opening (Examiner’s Note: Applicant’s specification identifies that element 761 is the structure that performs this function (see para [0084]-[0085] of Applicant’s specification as originally filed), which is shown in Fig. 7A) (Examiner’s Note: Cervi discloses very similar, if not identical, structure as can be seen in Figs. 5D, 5E, and 5G; therefore, if Applicant’s structure can perform this function, then Cervi can perform this function as well) (also see col. 6, line 52 – col. 7, line 27).
It would have been obvious to a skilled artisan to modify Topel such that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular .
Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Chiu and Cervi, and further in view of U.S. Patent Application Publication No. 2001/0047169 to McGukin et al. (hereinafter “McGukin”).
For claim 27, Topel, Chiu,  and Cervi do not expressly disclose wherein at least one of the two or more elongate blades comprises a shape memory material responsive to a change in temperature that occurs following the penetration.
However, McGukin teaches wherein one or more elongate blades (50, 60) comprises a shape memory material responsive to a change in temperature that occurs following penetration (para [0087]).
It would have been obvious to a skilled artisan to modify Topel wherein at least one of the two or more elongate blades comprises a shape memory material responsive to a change in temperature that occurs following the penetration, in view of the teachings of McGukin, for the obvious advantage of making the actuation of the blade responsive to a controlled stimulus.
For claim 28, Topel, Chiu, and Cervi do not expressly disclose wherein at least one of the two or more elongate blades comprises a shape memory material responsive to an applied electrical current.
However, McGukin teaches wherein one or more elongate blades (50, 60) comprises a shape memory material responsive to an applied electrical current (para [0087]).
.
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Chiu and Cervi, and further in view of U.S. Patent No. 4,781,202 to Janese.
For claim 29, Topel, Chiu, and Cervi do not expressly disclose wherein the coring component comprises two or more separate elements defining at least a portion of the longitudinal lumen, and wherein the two or more separate elements are connected by a hinge arrangement.
However, Janese teaches wherein a coring component comprises two or more separate elements defining at least a portion of the longitudinal lumen (19 and 26), and wherein the two or more separate elements are connected by a hinge arrangement (at element 23 in Fig. 9).
It would have been obvious to a skilled artisan to modify Topel wherein the coring component comprises two or more separate elements defining at least a portion of the longitudinal lumen, and wherein the two or more separate elements are connected by a hinge arrangement, in view of the teachings of Janese, because such a modification would be the simple substitution of the way for severing a tissue sample that would lead to the predictable result of obtaining a tissue sample.
For claim 30, Topel, Chiu, and Cervi do not expressly disclose wherein the hinge arrangement may be actuated so as to cause at least one of the distally extending flexible blades to flex inwardly towards the longitudinal axis.
However, Janese teaches wherein the hinge arrangement may be actuated so as to cause at least one of the distally extending flexible blades to flex inwardly towards the longitudinal axis (as can be seen in Fig. 9).
.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Chiu and Cervi, and further in view of U.S. Patent Application Publication No. 2003/0093008 to Van Bladel et al. (hereinafter “Van Bladel”).
For claim 31, Topel, Chiu, and Cervi do not expressly disclose an elongate catheter including proximal and distal ends and a lumen longitudinally extending therethrough, wherein the coring component is disposed at the distal end of the elongate catheter, and wherein the lumen of the elongate catheter is operationally contiguous with the longitudinal lumen of the coring component.
However, Van Bladel teaches an elongate catheter (5) including proximal (proximal end of 5) and distal ends (distal end of 5) and a lumen longitudinally extending therethrough (9) , wherein the coring component is disposed at the distal end of the elongate catheter (i.e., 21, see Fig. 2), and wherein the lumen of the elongate catheter is operationally contiguous with the longitudinal lumen of the coring component (as can be seen in Fig. 2) (para [0017]).
It would have been obvious to a skilled artisan to modify Topel to include an elongate catheter including proximal and distal ends and a lumen longitudinally extending therethrough, wherein the coring component is disposed at the distal end of the elongate catheter, and wherein the lumen of the elongate catheter is operationally contiguous with the longitudinal lumen of the coring component, in view of the teachings of Van Bladel, for the obvious advantage of providing a space for a vacuum to suction the sample that is cored by the coring component (see Abstract of Van Bladel).
Claim(s) 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Chiu and Cervi, and further in view of U.S. Patent Application Publication No. 2003/0144605 to Burbank et al. (hereinafter “Burbank”).
For claim 32, Topel, Chiu, and Cervi do not expressly disclose an anchoring element configured to secure the device to the target tissue.
However, Burbank teaches an anchoring element (20) configured to secure the device to a target tissue (para [0096]).
It would have been obvious to a skilled artisan to modify Topel to include an anchoring element configured to secure the device to the target tissue, in view of the teachings of Burbank, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
For claim 33, Topel, Chiu, and Cervi do not expressly disclose wherein the anchoring element comprises an element disposed on a distal end of at least one of the distally extending flexible blades.
However, Burbank teaches wherein the anchoring element comprises an element disposed on a distal end of at least one of the distally extending flexible blades (see Fig. 4B) (para [0038]).
It would have been obvious to a skilled artisan to modify Topel wherein the anchoring element comprises an element disposed on a distal end of at least one of the distally extending flexible blades, in view of the teachings of Burbank, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
For claim 34, Topel, Chiu, and Cervi do not expressly disclose wherein the anchoring element is configured to be controllably extended from within the coring component to secure the device to the target tissue.
However, Burbank teaches wherein the anchoring element is configured to be controllably extended from within the coring component to secure the device to the target tissue (see Figs. 4B and 4C) (para [0038]).

For claim 35, Topel, Chiu, and Cervi do not expressly disclose wherein the anchoring element is configured to be controllably extended around the coring component to secure the device to the target tissue.
However, Burbank teaches wherein the anchoring element is configured to (Examiner’s Note: functional language, i.e., capable of) be controllably extended around the coring component to secure the device to the target tissue (see Figs. 4B and 4C) (para [0038]).
It would have been obvious to a skilled artisan to modify Topel wherein the anchoring element is configured to be controllably extended around the coring component to secure the device to the target tissue, in view of the teachings of Burbank, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
For claim 36, Topel, Chiu, and Cervi do not expressly disclose wherein the anchoring element comprises an extendible needle.
However, Burbank teaches wherein the anchoring element comprises an extendible needle (para [0038], [0057], and [0063]).
It would have been obvious to a skilled artisan to modify Topel wherein the anchoring element comprises an extendible needle, in view of the teachings of Burbank, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Chiu, Cervi, and Burbank, and further in view of U.S. Patent Application Publication No. 2004/0030263 to Dubrul et al. (hereinafter “Dubrul”).
For claim 37, Topel, Chiu, Cervi, and Burbank do not expressly disclose wherein the anchoring element comprises a suction system configured to secure the device to the target tissue.
However, Dubrul teaches wherein an anchoring element comprises a suction system configured to secure the device to a target tissue (Fig. 7) (para [0060]).
It would have been obvious to a skilled artisan to modify Topel wherein the anchoring element comprises a suction system configured to secure the device to the target tissue, in view of the teachings of Dubrul, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Chiu and Cervi, and further in view of Dubrul.
For claim 38, Topel, Chiu, and Cervi do not expressly disclose wherein the at least one tissue retention feature comprises a textured surface of a portion of at least one of the distally extending flexible blades adjacent the longitudinal lumen of the coring component.
However, Dubrul teaches wherein the at least one tissue retention feature comprises a textured surface of a portion of at least one of the distally extending flexible blades adjacent the longitudinal lumen of the coring component (para [0057]).
It would have been obvious to a skilled artisan to modify Topel wherein the at least one tissue retention feature comprises a textured surface of a portion of at least one of the distally extending flexible blades adjacent the longitudinal lumen of the coring component, in view of the teachings of Dubrul, because such a modification would be the simple substitution of the tissue retention portion of Dubrul for the tissue retention portion of Topel that would lead to the predictable result of retaining the tissue proximal to the device.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Chiu and Cervi, and further in view of U.S. Patent Application Publication No. 2004/0054377 to Foster et al. (hereinafter “Foster”).
For claim 40, Topel, Chiu, and Cervi do not expressly disclose wherein the at least one tissue retention feature comprises a barb disposed on at least one of the distally extending flexible blades adjacent the lumen of the coring component.
However, Foster teaches wherein at least one tissue retention feature comprises a barb disposed on at least one of the distally extending flexible blades adjacent the lumen of the coring component (para [0035]).
It would have been obvious to a skilled artisan to modify Topel wherein the at least one tissue retention feature comprises a barb disposed on at least one of the distally extending flexible blades adjacent the lumen of the coring component, in view of the teachings of Foster, because such a modification would be the simple substitution of the tissue retention portion of Foster for the tissue retention portion of Topel that would lead to the predictable result of retaining the tissue proximal to the device.
Response to Arguments
Applicant’s arguments filed 9/30/21 have been carefully reviewed and fully considered.
In response to the argument that Cervi does not teach or suggest that the slots extend distally from a circular aperture to the distal opening and the circular aperture being proximal of the distal opening, the rejection does not rely on Cervi for these feature(s).  Chiu is relied upon for these feature(s).  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791